DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant’s election of species of Figures 54-55 (claims 1, 4, 8, 9, 10, 12, 19, 20, 21, 30, 32 and 38) in the reply filed on 6/5/2022 is acknowledged. 
Claims 2-3, 5-7, 11, 13-18, 22-29, 31 and 33-37 are withdrawn as being drawn to a nonelected species. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 30, it recites the limitation "the mouth" in line 14. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 32 is rejected due to being dependent on rejected claim 30.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 12, 19, 20, 21, 30, 32 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oates (US Pub No. 2014/0221917).
Regarding claim 12, Oates discloses (Figures 8A-8D) a pacifier (100) comprising a shield (see annotated figure below), a base (see annotated figure below), and a nipple (see annotated figure below), wherein the nipple extends longitudinally from the base (clearly shown in the annotated figure below), wherein the base extends longitudinally from the shield (clearly shown in the annotated figure below), wherein the base extends transversely from the nipple (clearly shown in the annotated figure below), wherein the nipple, base, and shield define a hollow lumen comprising a nipple portion of the lumen (see annotated figure below), a base portion of the lumen (see annotated figure below), and a shield portion of the lumen (see annotated figure below), wherein internal surface of the base defines the base portion of the lumen (see annotated figure below), wherein the shield has a posterior surface (see annotated figure below), and wherein the pacifier defines a pacifier mouth (see annotated figure below) posterior to the nipple, the pacifier mouth having a mouth largest transverse dimension smaller than a largest transverse dimension of the internal surface of the base (see annotated figure below).

    PNG
    media_image1.png
    727
    923
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    763
    902
    media_image2.png
    Greyscale










	




    PNG
    media_image3.png
    642
    838
    media_image3.png
    Greyscale


Regarding claim 19, further comprising a hollow elongated handle (see annotated figure above) having continuous sidewalls defining a handle portion of the hollow lumen (see annotated figure above), wherein the continuous sidewalls have a continuous perimeter (clearly shown in the annotated figure above), wherein the hollow elongated handle continuous sidewalls extend posteriorly from the shield (clearly shown in the annotated figure above), wherein the hollow elongated handle is integral with the shield [The hollow elongated handle is integral with the shield as shown in Figure 8D. The term “integral” is defined as “consisting or composed of parts that together constitute a whole” (Dictionary.com) and when the device of Oates is fully assembled as shown in Figure 8D, then everything will be integral to each other since all the parts when assembled will constitute a whole], wherein the hollow elongated handle has an open posterior end (104).
Regarding claim 20, wherein the hollow elongated handle is circular (Figure 8B) and circumferentially surrounds the pacifier mouth (clearly shown in the annotated figure above and Figure 8D).
Regarding claim 21, wherein the shield portion of the lumen defines internal surface of the shield (clearly shown in the annotated figure above), wherein internal surface of the hollow elongated handle defines the hollow elongated handle portion of the lumen (clearly shown in the annotated figure above), wherein a partition (see annotated figure below) defining the pacifier mouth is within the hollow lumen portion of the shield (see annotated figure below), and wherein said partition is attached to the internal surface of the shield (clearly shown in the annotated figure below).












    PNG
    media_image4.png
    648
    869
    media_image4.png
    Greyscale


Regarding claim 30, Oates discloses (Figures 8A-8D) a pacifier (100) comprising a shield (see annotated figure above for claim 12) and a nipple (see annotated figure above for claim 12), wherein the nipple and shield define a hollow lumen comprising a nipple portion of the lumen and a shield portion of the lumen (see annotated figure above for claim 12) wherein the nipple extends longitudinally from the shield (clearly shown in the annotated figure above for claim 12), wherein the nipple portion of the lumen defines internal surface of the nipple (clearly shown in the annotated figure above for claim 12), further comprising a hollow elongated handle (see annotated figure above for claim 12) having continuous sidewalls defining a handle portion of the hollow lumen (see annotated figure above for claim 12), wherein the continuous sidewalls have a continuous perimeter (clearly shown in the annotated figure above for claim 12), wherein the hollow elongated handle extends posteriorly from the shield (clearly shown in the annotated figure above for claim 12), wherein the hollow elongated handle is integral with the shield [The hollow elongated handle is integral with the shield as shown in Figure 8D. The term “integral” is defined as “consisting or composed of parts that together constitute a whole” (Dictionary.com) and when the device of Oates is fully assembled as shown in Figure 8D, then everything will be integral to each other since all the parts when assembled will constitute a whole], wherein the handle portion of the hollow lumen is aligned with a pacifier mouth (clearly shown in the annotated figure above for claim 12), wherein the hollow elongated handle has an open posterior end (104), wherein the shield and nipple are integral as a single part body (clearly shown in Figure 8D).
Regarding claim 32, wherein the pacifier defines a pacifier mouth (see annotated figure above for claim 12) posterior to the nipple, the pacifier mouth having a mouth diameter smaller than a largest transverse dimension of an internal surface of a cavity in a neck of the nipple (clearly shown in the annotated figure above for claim 12).
Regarding claim 38, Oates discloses (Figures 8A-8D) a pacifier (100) comprising a shield (see annotated figure above for claim 12) and a nipple (see annotated figure above for claim 12), wherein the nipple has a posterior neck portion and a distal head end portion (see annotated figure below), wherein the nipple and shield define a hollow lumen comprising a nipple portion of the lumen and a shield portion of the lumen (see annotated figure above for claim 12) wherein the nipple extends longitudinally from the shield (clearly shown in the annotated figure above for claim 12), wherein the nipple portion of the lumen defines internal surface of the nipple (clearly shown in the annotated figure above for claim 12), wherein the shield and nipple are integral as a single part body (clearly shown in Figure 8D), further comprising a handle (see annotated figure above for claim 12) which extends posteriorly from the shield, wherein the handle is integral with the shield [The handle is integral with the shield as shown in Figure 8D. The term “integral” is defined as “consisting or composed of parts that together constitute a whole” (Dictionary.com) and when the device of Oates is fully assembled as shown in Figure 8D, then everything will be integral to each other since all the parts when assembled will constitute a whole], wherein the pacifier defines a pacifier mouth (see annotated figure below) posterior to the nipple, the pacifier mouth having a mouth diameter smaller than a largest transverse dimension of an internal surface of the posterior neck portion of the nipple (see annotated figure below).

    PNG
    media_image5.png
    709
    846
    media_image5.png
    Greyscale


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oates (US Pub No. 2014/0221917).
Regarding claim 1, Oates discloses (Figures 8A-8D) a pacifier (100) comprising a shield (see annotated figure above for claim 12), a base (see annotated figure above for claim 12), and a nipple (see annotated figure above for claim 12), the nipple comprising a stem for insertion into an infant's mouth (Paragraph 0127) and a closed distal end (clearly shown in Figure 8D), the stem having longitudinal sidewalls (see annotated figure below), the shield, the base, and the nipple being longitudinally aligned (clearly shown in Figure 8D and in the annotated figure above for claim 12), the base extending longitudinally from the shield (clearly shown in the annotated figure above for claim 12), the nipple extending longitudinally from the base (clearly shown in the annotated figure above for claim 12); the base having a top wall (see annotated figure below), wherein the nipple, base, and shield define a hollow lumen comprising a nipple portion of the lumen, a base portion of the lumen, and a shield portion of the lumen (see annotated figure above for claim 12).
Oates fails to disclose the top wall of the base having a slope line which intersects a longitudinal axis of the stem at an angle B (beta) of 55 to 120 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Oates to have the top wall of the base to have a slope line which intersects a longitudinal axis of the stem at an angle B (beta) of 55 to 120 degrees since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A)).

    PNG
    media_image6.png
    654
    835
    media_image6.png
    Greyscale



Regarding claim 4, wherein the pacifier defines a posterior mouth (see annotated figure above for claim 12) having a mouth diameter smaller than an internal diameter of the base portion of the lumen (see annotated figure above for claim 12).
Regarding claim 8, further comprising a hollow elongated handle (see annotated figure above for claim 12) having continuous sidewalls defining a handle lumen having a continuous perimeter (see annotated figure above for claim 12), the hollow elongated handle extending posteriorly from the shield (see annotated figure above for claim 12), wherein the hollow elongated handle is integral with the shield [The hollow elongated handle is integral with the shield as shown in Figure 8D. The term “integral” is defined as “consisting or composed of parts that together constitute a whole” (Dictionary.com) and when the device of Oates is fully assembled as shown in Figure 8D, then everything will be integral to each other since all the parts when assembled will constitute a whole], the hollow elongated handle having an open posterior end (104).
Regarding claim 9, wherein the shield, the base, and the nipple are a uni-molded pacifier single unitary piece (Paragraph 0040).
Regarding claim 10, wherein the shield, the base, and the nipple are a uni-molded pacifier single unitary piece of silicone (Paragraphs 0025, 0040 and 0151).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771